 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL ALEM,                                      No. 2:17-CV-0343-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    M. CURRY, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are: (1) defendants’ motion for an extension of time

19   to file a dispositive motion (ECF No. 33); and (2)) plaintiff’s motion for an extension of time to

20   file an opposition to defendants’ motion for summary judgment (ECF No. 36). Neither motion is

21   opposed.

22                  Good cause appearing therefore, the parties’ motions will be granted. Defendants’

23   motion for summary judgment, filed on November 8, 2019, will be deemed timely. Plaintiff’s

24   opposition thereto, filed on December 5, 2019, will also be deemed timely. Defendants have filed

25   a reply and the fully briefed motion for summary judgment stands submitted and will be

26   addressed by separate findings and recommendations.

27   ///

28   ///
                                                        1
 1                Accordingly, IT IS HEREBY ORDERED that:

 2                1.     Defendant’s motion for an extension of time (ECF No. 33) is granted;

 3                2.     Defendants’ motion for summary judgment, filed on November 8, 2019, is

 4   deemed timely;

 5                3.     Plaintiff’s motion for an extension of time (ECF No. 36) is granted; and

 6                4.     Plaintiff’s opposition, filed on December 5, 2019, is deemed timely.

 7

 8   Dated: January 2, 2020
                                                        ____________________________________
 9                                                      DENNIS M. COTA
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
